Exhibit 10.2

 

ASSUMPTION AGREEMENT

THIS ASSUMPTION AGREEMENT (this “Agreement”), dated as of December 26, 2006, is
by and between GREAT LAKES DREDGE & DOCK CORPORATION, a Delaware corporation
(formerly named Great Lakes Dredge & Dock Holdings Corp.) (the “Corporation”),
and GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation (the “Lender”).

W I T N E S S E T H :

WHEREAS, Great Lakes Dredge & Dock Company, LLC, a Delaware limited liability
company (the “Borrower”), and the Lender entered into that certain Credit
Agreement dated as of December 17, 2003 (as amended, restated, supplemented or
otherwise modified and in effect from time to time, the “Credit Agreement”),
pursuant to which the Lender has extended the Loan to the Borrower;

WHEREAS, Great Lakes Dredge & Dock Corporation, a Delaware corporation (the
“Guarantor”), entered into that certain Guaranty Agreement dated as of December
17, 2003 (as amended, restated, supplemented or otherwise modified and in effect
from time to time, the “Guaranty Agreement”), pursuant to which the Guarantor
guaranteed the obligations of the Borrower under the Credit Agreement and the
other Loan Documents;

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the Guarantor is merging (the “Merger”) with and into the Corporation with the
Corporation as the survivor of such merger and, following such merger, changing
its name to “Great Lakes Dredge & Dock Corporation”; and

WHEREAS, the Corporation wishes to expressly assume the rights, duties and
obligations of the Guarantor under the Guaranty Agreement;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, and other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1.             DEFINED TERMS.  TERMS CAPITALIZED HEREIN AND NOT OTHERWISE
DEFINED HEREIN ARE USED WITH THE MEANINGS ASCRIBED TO SUCH TERMS IN THE CREDIT
AGREEMENT.


2.             ASSUMPTION OF OBLIGATIONS.  THE CORPORATION HEREBY EXPRESSLY
ASSUMES AND AGREES TO BE BOUND BY ALL OF THE RIGHTS, DUTIES AND OBLIGATIONS OF
THE GUARANTOR UNDER THE GUARANTY AGREEMENT EFFECTIVE UPON THE CONSUMMATION OF
THE MERGER.  THE CORPORATION SHALL HEREAFTER BE ENTITLED TO AND FULLY LIABLE FOR
EACH AND EVERY RIGHT, OBLIGATION, DUTY, REPRESENTATION AND COVENANT OF THE
GUARANTOR TO THE SAME EXTENT AS IF THE CORPORATION HAD BEEN THE ORIGINAL PARTY
TO THE GUARANTY AGREEMENT.


3.             REPRESENTATIONS AND WARRANTIES.  THE CORPORATION HEREBY
REPRESENTS AND WARRANTS TO THE LENDER, IN EACH CASE AFTER GIVING EFFECT TO THE
MERGER AND THIS AGREEMENT, AS FOLLOWS:


--------------------------------------------------------------------------------





(A)           THE CORPORATION HAS THE RIGHT, POWER AND CAPACITY AND HAS BEEN
DULY AUTHORIZED AND EMPOWERED BY ALL REQUISITE ACTION TO ENTER INTO, EXECUTE,
DELIVER AND PERFORM THIS AGREEMENT AND ALL AGREEMENTS, DOCUMENTS AND INSTRUMENTS
EXECUTED AND DELIVERED PURSUANT TO THIS AGREEMENT.


(B)           THIS AGREEMENT CONSTITUTES THE CORPORATION’S LEGAL, VALID AND
BINDING OBLIGATION, ENFORCEABLE AGAINST IT, EXCEPT AS ENFORCEMENT THEREOF MAY BE
SUBJECT TO THE EFFECT OF ANY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND GENERAL
PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH ENFORCEMENT IS SOUGHT IN A
PROCEEDING IN EQUITY OR AT LAW OR OTHERWISE).


(C)           THE CORPORATION’S EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT DOES NOT AND WILL NOT VIOLATE ITS CERTIFICATE OF INCORPORATION OR
BYLAWS, ANY LAW, RULE, REGULATION, ORDER, WRIT, JUDGMENT, DECREE OR AWARD
APPLICABLE TO IT OR ANY CONTRACTUAL PROVISION TO WHICH IT IS A PARTY OR TO WHICH
IT OR ANY OF ITS PROPERTY IS SUBJECT.


(D)           NO AUTHORIZATION OR APPROVAL OR OTHER ACTION BY, AND NO NOTICE TO
OR FILING OR REGISTRATION WITH, ANY GOVERNMENTAL AUTHORITY OR REGULATORY BODY
(OTHER THAN THOSE WHICH HAVE BEEN OBTAINED AND ARE IN FORCE AND EFFECT) IS
REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY THE
CORPORATION OF THIS AGREEMENT AND ALL AGREEMENTS, DOCUMENTS AND INSTRUMENTS
EXECUTED AND DELIVERED PURSUANT TO THIS AGREEMENT.


(E)           NO EVENT OF DEFAULT OR DEFAULT EXISTS UNDER THE CREDIT AGREEMENT
OR WOULD EXIST AFTER GIVING EFFECT TO THIS AGREEMENT.


4.             CONSENT.  THE LENDER HEREBY CONSENTS TO THE CONSUMMATION OF THE
MERGER.


5.             MISCELLANEOUS.  THE PARTIES HERETO HEREBY FURTHER AGREE AS
FOLLOWS:


(A)           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH, WHEN EXECUTED AND DELIVERED, SHALL BE DEEMED TO BE
AN ORIGINAL AND ALL OF WHICH COUNTERPARTS, TAKEN TOGETHER, SHALL CONSTITUTE BUT
ONE AND THE SAME DOCUMENT WITH THE SAME FORCE AND EFFECT AS IF THE SIGNATURES OF
ALL OF THE PARTIES WERE ON A SINGLE COUNTERPART, AND IT SHALL NOT BE NECESSARY
IN MAKING PROOF OF THIS AGREEMENT TO PRODUCE MORE THAN ONE (1) SUCH COUNTERPART.


(B)           HEADINGS.  HEADINGS USED IN THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT AFFECT THE CONSTRUCTION OF THIS AGREEMENT.


(C)           INTEGRATION.  THIS AGREEMENT, THE OTHER AGREEMENTS AND DOCUMENTS
EXECUTED AND DELIVERED PURSUANT TO THIS AGREEMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO
WITH RESPECT TO THE SUBJECT MATTER HEREOF.


(D)           GOVERNING LAW.  THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER THE LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS AND

2


--------------------------------------------------------------------------------





DECISIONS OF SAID STATE, INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW BUT EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS OF
LAWS RULES.


(E)           BINDING EFFECT.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF AND BE ENFORCEABLE BY THE CORPORATION AND THE LENDER AND THEIR 
RESPECTIVE SUCCESSORS AND ASSIGNS.  EXCEPT AS EXPRESSLY SET FORTH TO THE
CONTRARY HEREIN, THIS AGREEMENT SHALL NOT BE CONSTRUED SO AS TO CONFER ANY RIGHT
OR BENEFIT UPON ANY PERSON OTHER THAN THE CORPORATION, THE BORROWER AND THE
LENDER AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.

[signature pages follow]

3


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

GREAT LAKES DREDGE & DOCK

 

CORPORATION

 

 

 

By:

/s/ Deborah A. Wensel

 

Name:

Deborah A. Wensel

 

Title:

Senior Vice President, Chief Financial

 

 

Officer and Treasurer

 

 

 

GENERAL ELECTRIC CAPITAL

 

CORPORATION

 

 

 

By:

/s/ Susan Timmerman

 

Name:

Susan Timmerman

 

Title:

Duly Authorized Signatory

 

4


--------------------------------------------------------------------------------